Citation Nr: 0929044	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  99-21  999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo , 
New York
 
 
THE ISSUE
 
Entitlement to an increased evaluation for L5-S1 
radiculopathy on the right with a history of left great toe 
numbness, currently rated as 20 percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
W.T. Snyder, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from August 1986 to 
November 1988.
 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo , New York, 
which, in pertinent part, continued the Veteran's then 
current 10 percent rating for her low back disorder.  During 
the appeal period, a February 2006 rating decision granted an 
increase from 10 to 20 percent for the low back disorder, 
effective retroactively to February 1998.
 
In March 2001, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge at the Board's Central Offices 
in Washington , D.C.  A copy of the hearing transcript is 
included with the claims files.
 
The Board remanded this case to the Appeals Management Center 
(AMC), in Washington , DC , for further evidentiary 
development in September 2001, January 2004, and most 
recently in February 2007.  The AMC/RO completed the 
additional development as directed, continued to deny the 
claim for a higher rating, and returned the case to the Board 
for further appellate review.
 
A November 2007 letter of the Veteran's representative claims 
entitlement to service connection for multiple sclerosis, and 
entitlement to compensation for multiple sclerosis pursuant 
to 38 U.S.C.A. § 1151 (West 2002) .  These issues have not 
been considered by the RO, much less denied and timely 
appealed to the Board.  So, they are referred to the RO for 
appropriate action, as the Board does not currently have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2008); Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board 
does not have jurisdiction of an issue not yet adjudicated by 
the RO).
 
 


FINDING OF FACT
 
The service-connected low back disorder is not manifested 
by a severe limitation of motion, favorable or unfavorable 
ankylosis of the lumbar spine, by a range of thoracolumbar 
motion on forward flexion limited to 30 degrees or less, or 
by associated neurological symptomatology.
 
 
CONCLUSION OF LAW
 
The requirements are not met for an evaluation higher than 20 
percent for the L5-S1 radiculopathy on the right with a 
history of left great toe numbness.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2008); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2002).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims.  The 
purpose of the notice is not frustrated, however, if the 
claimant had a meaningful opportunity to participate in the 
adjudication of her claim.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  The Board finds that the evidence of 
record shows that any error related to the timing or content 
deficiency was cured and rendered non-prejudicial.
 
First, the April 2006 notice provided pursuant to a Board 
remand, informed the Veteran of the evidence needed to 
support her claim, what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, and notice of how disability evaluations and 
effective dates are determined.  The only component omitted 
were the rating criteria which would provide a basis for an 
increased rating.  This omission was in fact addressed in the 
statement of the case and several supplemental statements of 
the case which specifically informed the Veteran of the 
rating criteria which would provide a basis for an increased 
rating.  Further, the Veteran's claim was reviewed on a de 
novo basis, as noted in the April 2009 supplemental statement 
of the case.  Thus, any error was cured and rendered 
harmless.  Id.
 
VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  In sum, as found 
above, the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim via the 
presentation of pertinent evidence in light of the notice 
provided.    Thus, the Board may address the merits of the 
appeal.
 
The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Governing Law and Regulations
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology; or, where applicable, may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 
4.40; see also 38 C.F.R. § 4.45.
 
As noted above, in order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath, 1 Vet. App. at 594.  Where an increase in the 
level of a service-connected disability is at issue, however, 
the primary concern is the present level of disability. 
 Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield , 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.
 


Analysis
 
Historically, a May 1989 rating decision granted service 
connection for L5-S1 radiculopathy, right, with history of 
numbness, left great toe, and rated it as non-compensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1988) (intervertebral disc syndrome), effective November 11, 
1988.  A July 1993 rating  decision increased the rating to 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1992), effective June 11, 1992.  The Veteran's current claim 
that led to this appeal was received by VA in February 1998.  
Upon review of the Veteran's current appeal, the Board noted 
the evidence of record suggested the Veteran's current 
symptomatology was possibly not causally connected to the 
service-connected low back disorder.
 
The November 1998 rating decision, which is the decision on 
appeal, in fact determined the Veteran's low back 
symptomatology was causally connected to at least three post-
service work-related injuries, for which she had a Workman's 
Compensation claim pending, rather than her service-connected 
disorder.  The 1998 rating decision also determined that, 
until the post-service injuries, the service-connected 
disorder had manifested with a quiescent period of pain, and 
it did not predispose the Veteran to subsequent back 
injury.  The November 1998 rating decision determined the 
Veteran's low back disorder was an intervertebral disc 
syndrome with mild symptoms and continued her then current 10 
percent rating.
 
As noted in the introduction, a February 2006 rating decision 
granted a 20 percent rating effective retroactively to 
February 1998.  The RO assigned this rating under the prior 
rating criteria for intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).
 
Medical evidence of record collected by the Social Security 
Administration documents workplace back injuries that 
occurred, it was claimed, sometime in 1996 and 1997.  Prior 
to these workplace injuries, the Veteran's back pain with 
radiculopathy was rated as 10 percent disabling, based on the 
evidence of a slight limitation of forward flexion, due to 
lumbosacral flexion having been limited to 80 degrees on 
examination in April 1993.  At the VA examination in August 
1998, however, the veteran's flexion of the spine was limited 
to 15 degrees. In other words, subsequent to the workplace 
injury that took place in either 1996 or 1997, the veteran 
was documented as suffering from a severe limitation of 
forward flexion, which the 1998 decision determined was not 
service connected.  The Board remanded the appeal for a 
comprehensive medical review and nexus opinion to determine 
if service-connected symptomatology could be separated from 
that which is not.  See Waddell v. Brown, 5 Vet. App. 454, 
456-57 (1993).
 
As noted earlier, the Veteran is service-connected for 
an intervertebral disc syndrome.  In addition to addressing 
neurological symptomatology associated with disc pathology, 
intervertebral disc syndrome is also deemed to include 
limitation of motion symptomatology.  See VAOPGCPREC No. No. 
36-97 (December 12, 1997), 63 Fed. Reg. 31,262 (1998).  The 
rating criteria for that disorder have changed twice since 
her claim was received in 1998.
 
When the rating criteria change after a claim is received, 
the regulation as it existed prior to the change is 
applicable to the Veteran's claim for the period prior to the 
date of the regulatory change, and the revised regulation is 
applicable from the effective date of the change forward.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
Nonetheless, as the law on this issue is still evolving, VA 
may still apply the prior criteria throughout the entire 
rating period, if deemed more favorable to a veteran.  The 
statement of the case and subsequent supplemental statements 
of the case have informed the Veteran of all versions of the 
rating criteria, and the RO considered her claim under them 
all.  Thus, the Board may do likewise.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).
 
At the time her claim was received, the criteria for 
intervertebral disc syndrome provided that a mild 
intervertebral disc syndrome warranted a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1997).  A moderate 
intervertebral disc syndrome with recurring attacks, 
warranted a 20 percent rating.  Id.  A 40 percent evaluation 
was warranted for a severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.   Id.
 
A March 2008 VA examination report notes the examiner 
performed a comprehensive review of the claims file.  
Following the review of the claims file and examination of 
the Veteran, the examiner noted it was more likely than not 
that her work-related injuries in the 1990's were the 
etiology for the exacerbated symptomatology noted at the 1998 
VA examination, as well as her primary low back 
symptomatology.
 
The examiner noted the absence of any evidence to indicate 
the Veteran experienced back problems between her discharge 
from active service in 1988 and her work-related injury in 
1991.  In light of this fact, and the findings at a private 
April 1993 examination, the examiner further opined it was 
even more likely than so that the severe limitation of motion 
on forward flexion noted at the August 1998 VA examination 
was the result of aggravation secondary to post-service work-
related injuries.  The examiner noted the findings at the 
April 1993 examination showed lumbosacral spine flexion of 80 
degrees, extension 10 degrees, and lateral flexion of 20 
degrees bilaterally.  Straight leg raising was 80 degrees 
bilaterally and there was tenderness over the right 
sacroiliac joint.  As a result, the VA examiner opined, the 
increased symptomatology was not causally related to the 
service-connected low back disorder.  The Board finds nothing 
in the record to contradict or undermine the findings at the 
2008 VA examination, or his opinion as to etiology.
 
The representative asserts that the examiner at the 2008 
examination did not determine what part of the Veteran's back 
symptomatology was causally connected to her service-
connected disorder, and what part was attributed to any 
nonservice-connected disorder, as directed in the remand.  
The Board rejects the assertion as the examiner's opinion on 
etiology essentially determined the symptoms attributable to 
the service-connected disorder.
 
The Board further notes the Veteran's disorder to have a most 
interesting medical history.  While the Board acknowledges it 
may not invade the province of trained medical professionals, 
see Colvin v. Derwinski, 1 Vet. App. 171 (1991), this edict 
does not mandate the to Board turn a blind eye to the clear 
facts shown by the medical evidence of record.  The bottom 
line is that, while the Veteran was service-connected for an 
intervertebral disc syndrome, the totality of the medical 
evidence that tended to show neurological pathology 
associated with her back at that time, and even in the 
intervening years, was inconclusive.  In any event, as found 
above, the severity of any service-connected symptomatology 
is mild to moderate at most.
 
The May 1989 examination on which service connected was 
granted noted left ankle jerk reflexes were greater than the 
right, but knee jerks were equal and her gait normal.  The 
examiner diagnosed probable L5-S1 disc radiculopathy but also 
suggested a computed tomography scan be conducted.  There is 
no evidence the follow-up test was done, and the RO granted 
service connection with a noncompensable rating.  The April 
1993 examination noted by the VA examiner at the 2007 
examination was conducted by West Side Cardio-Pulmonary 
Group, and was received by the RO in August 1998.  That 
examination report noted a February 1993 nerve conduction 
velocity study showed intermittent sciatica to the right leg, 
but no evidence of nerve root irritation.
 
At a February 1993 VA examination, the examiner noted a 
history of intermittent sciatica, and that the Veteran 
attributed all of her back problems to the 1987 in-service 
motor vehicle accident.  She reported her intermittent 
sciatica was aggravated by jarring movements such as 
dancing.  The examiner ordered another nerve conduction 
study.  The March 1993 report noted the study showed no lower 
extremity pathology.
 
An April 1997 Persian Gulf protocol examination noted a 
recent lumbosacral injury, and history of a recent 
lumbosacral strain with no fracture or dysfunction.  The 
examiner noted the Veteran was neurologically intact.
 
The Veteran's most recent documented work-related injury 
occurred while she was employed by Manpower Temp Services.  
Employment records of that entity note the Veteran reported 
having sustained an injury in July 1997 secondary to working 
with heavy papers or files.  The examiner noted the Veteran's 
history of repeated back problems, as she reported she 
injured her back on her job in August 1996, and she had been 
in physical therapy from then until January 1997.  She 
reported right leg numbness, and spasms and achiness along 
the right side of her back.  The examiner could not conduct 
range of motion testing due to the Veteran's reported 
stiffness.  Deep tendon reflexes at the knees and ankles were 
1+, and straight leg raising was positive at 45 degrees.  The 
lower extremities demonstrated full strength.
 
Prior to her August 1997 follow-up, the employer informed the 
examiner an MRI examination had been conducted.  The Veteran 
denied that any of her back symptoms were connected to the 
1987 in-service accident, and she told the examiner she did 
not report the August 1996 on-the-job injury.  She also 
reported she had hurt her back in February 1997 when she 
slipped on ice, which she said was treated at VA, and that an 
MRI was normal.  This may well have been the recent 
lumbosacral strain noted at the April 1997 Persian Gulf 
protocol.  At the September 1997 follow-up, the examiner 
noted a February 1997 VA MRI examination had shown some 
degree of bulging without neural foraminal narrowing or 
spinal stenosis, and there was no evidence of herniation at 
any level of the lumbar spine.  A December 1997 
electromyograph conducted at Strong Memorial Hospital was 
interpreted as having shown no electrophysiological evidence 
of neuropathy, right lumbosacral radiculopathy, or myopathy.
 
Further examinations were conducted in 1998 in connection 
with the Veteran's Workman's Compensation claim.  Dr. M noted 
in July 1998 the Veteran reported injuries in 1996 and 1997 
secondary to handling heavy papers, and that he interpreted a 
private September 1997 MRI and a February 1998 VA MRI 
examination as normal.  His examination and review of the 
Veteran's history led him to render no diagnosis.  A 
September 1998 examination by Industrial Medicine Associates 
noted forward flexion limited to 10 degrees, but deep tendon 
reflexes were equal and physiologic, with some sensory 
deficit in the right lateral portion of the lower 
extremities.
 
In light of all of these factors, the preponderance of the 
probative evidence shows the symptomatology causally 
connected to the Veteran's service-connected disorder 
actually more nearly approximated the 10 percent rating 
continued by the November 1998 rating decision, rather than 
the 20 percent allowed by the 2006 rating decision.  
Nonetheless, the preponderance of the evidence shows her 
service-connected back disorder does not approximate a rating 
higher than 20 percent rating under the prior criteria for 
moderate intervertebral disc syndrome as of the date of that 
decision.  38 C.F.R. § 4.7.
 
A May 2001 VA entry notes the Veteran did not manifest any 
radicular pain on straight leg raising.  A recent 
electromyograph was noted as having shown mild bilateral L5 
and right L4 radiculopathy with no nerve denervation.  The 
assessment was chronic low back pain with suggestively 
radicular symptoms, which was essentially the same result as 
an August 2000 electromyograph showed.  The examiner noted a 
1999 lumbosacral computed tomography scan for evidence of 
canal stenosis was normal.
 
The spine rating criteria were changed on September 23, 
2002.  See 67 F.R. 54345, 54,349 (August 22, 2002).  The 
evidence of record shows the Veteran's low back 
symptomatology to have remained relatively constant since the 
rating criteria for intervertebral disc syndrome were 
changed, and the Board finds the Veteran's service-connected 
low back disorder did not more nearly approximate a rating 
higher than 20 percent up to that point.  38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (2001).  
 
The changed criteria require intervertebral disc syndrome to 
be rated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).  An incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id., Note 1.  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id., Note 2.
 
There is no evidence of any incapacitating episodes as 
defined by VA regulations, and neither has the Veteran 
asserted any.  As a result, under the changed criteria, her 
low back disorder must be rated on the basis of its chronic 
orthopedic and neurological manifestations.  The September 
2002 change did not impact the other codes for rating spine 
pathology.  Under the Code a moderate limitation of lumbar 
motion warranted a 20 percent rating, and a severe limitation 
of lumbar motion warranted a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.
 
A lumbosacral strain was rated under Diagnostic Code 5295.  
Lumbosacral strain with muscle spasm on forward bending and 
loss of lateral motion warranted a rating of 20 percent.  
38 C.F.R. § 4.71a (2002).  A severe lumbosacral strain, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, warranted a 40 percent rating.  Id. 
 
The February 2003 VA examination report notes the Veteran 
reported she experienced constant low back pain that radiated 
down both legs, decreased strength in the lower extremities 
bilaterally, and numbness and tingling in the lateral aspects 
of her legs and into her feet.  The examiner noted that a 
June 2002 computed tomography scan of the lumbar spine was 
normal.  Physical examination revealed no evidence of muscle 
spasm, and the lumbar spine was not tender.  The examiner 
assessed the Veteran's lumbar spine range of motion as good, 
with forward flexion to 90 degrees, and lateral range of 
motion to 20 degrees bilaterally.  Power, tone, and bulk, 
were normal in the iliopsoas, hamstrings, quadriceps, 
gluteals, dorsiflexors, and plantor flexors.  Gait was 
normal, deep tendon reflexes were 2+ in the knees and 
ankles.  Sensory studies revealed normal findings with no 
weakened movements against varying resistance, or painful 
motion.
 
The objective findings on clinical examination clearly show 
the Veteran's service connected low back did not meet or 
approximate more than a mild limitation of lumbar spine 
limitation of motion, if that, and there was no evidence of 
lumbosacral muscle spasm.  Thus, the criteria for a rating 
higher than 20 percent were not even approached under the new 
criteria.  Further, the examiner noted no evidence of 
neurological symptomatology; so, there was no factual basis 
for a separate rating on that basis.  This continued to be 
the case through June 2003.  A June 2003 VA outpatient entry 
notes the Veteran reported her back pain problems started in 
1996 or 1997.  A chronic pain clinic entry of the same month 
noted multiple tender points along the spine, 5/5 power in 
all extremities, and deep tendon reflexes that were 2+, 
brisk, and symmetrical.
 
Neither would the findings at the February 2003 examination 
or the June 2003 pain clinic assessment warrant a rating 
higher than 20 percent under the prior criteria, as no 
neurological symptoms were noted, and lumbar motion was 
described as good.  38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2001).
 
The spine rating criteria were changed again, effective 
September 26, 2003, see 68 Fed. Reg. 51,454 (August 27, 
2003), and are the criteria currently in effect.  The rating 
criteria for intervertebral disc syndrome remained the same 
as those implemented in September 2002.  The other spine 
rating criteria, however, were replaced by the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a (2008).  
 
Under the General Formula, the rating criteria are 
controlling regardless whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Under the formula, a 20 percent rating applies if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or, if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if the disability is manifested by 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.   A 40 percent 
rating is warranted for lumbar spine range of motion on 
forward flexion limited to 30 degrees or less.  Id.
 
The August 2005 examination report notes the Veteran told the 
examiner she had experienced constant low back pain with 
radiation since 1996.  She also noted she had frequent flare-
ups-approximately three per year.  Her treatments included 
acupuncture, which she reported decreased her pain from 10 to 
5, on a scale of 1 to 10.  She also reported frequent spasms 
on sneezing.  Physical examination revealed tenderness to 
palpation over the lumbar spine into the sacrum, but no 
objective evidence of spasm.  Range of motion on forward 
flexion was to 60 degrees, with pain starting at 10 degrees.  
Backwards extension was to 30 degrees.  Repetitive use did 
not result in any additional loss of range of motion.  There 
was no weakened movement, fatigability, or incoordination of 
motion.  Neurological examination revealed lower extremity 
reflexes to be 2+.  Muscle strength in the lower extremities 
was +5, and calf muscles were in good tone.  There was 
subjective sensory deficits to sharp, dull, and light touch 
over both legs in the dermatomes L3 through S1.  Gait was 
within normal limits.  The examiner specifically noted the 
absence of ankylosis.  The examiner assessed the Veteran's 
symptoms as moderately severe.
 
Upon receipt of the examination report, the RO, in a February 
2006 rating decision, granted a 20 percent rating for an 
intervertebral disc syndrome of moderate severity, as rated 
under the pre-September 2002 criteria.   38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  The 2006 rating decision, 
however, did not note the determination of the November 1998 
rating decision that the Veteran's primary low back 
symptomatology was due to post-service injuries.  
Nonetheless, as already noted, the 20 percent rating is the 
one currently of record.  
 
In light of the findings at the March 2008 examination the 
findings on examination show the Veteran's service-connected 
symptoms do not more nearly approximate a rating higher than 
20 percent, regardless whether the pre-September 2002, 
September 2002, or the current criteria are applied.  As set 
forth earlier, the Veteran's moderate to severe lumbar spine 
limitation of motion has been medically linked to her 
postservice work-related injuries in 1996 and 1997.
 
The March 2008 VA examination report notes the Veteran 
reported her history consistent with that at earlier 
examinations.  She continued to report constant back pain 
with radiation and stiffness.  She denied weakness, as well 
as bladder or bowel involvement, but she reported numbness.  
Physical examination revealed positive tenderness to 
palpation throughout the entire area of the lower back, which 
she attributed to her diagnosed fibromyalgia.  No spasm or 
atrophy was noted.  Range of motion on forward flexion was 0 
to 90 degrees, with pain at 90 degrees.  Back extension was 0 
to 30 degrees, as were lateral flexion and lateral rotation, 
both bilaterally.  Straight leg raising was negative 
bilaterally, and tone and strength were normal.  Decreased 
sensation was noted in the lower extremities.
 
The Board has already set forth this examiner's opinion as to 
the etiology of the Veteran's recurrent or periodic severe 
symptomatology.  As further demonstrated by the findings at 
the March 2008 examination, the service-connected low back 
disorder manifests with occasional low back pain, mild 
limitation of motion, and intermittent sciatica.  Regardless 
of the criteria applied, these symptoms do not more nearly 
approximate a rating higher than 20 percent for the chronic 
orthopedic manifestations.  38 C.F.R. § 4.7.  
 
As concerns the September 23, 2002, and current rating 
criteria, the service-connected low back disorder is not 
manifested by manifested by service connected symptomatology 
that approximates a separate compensable rating.  The 
evidence set forth above shows any radiculopathy, to the 
extent it occasionally manifested, to have become manifest 
only after the appellant sustained an intercurrent injury in 
1996 and 1997.  Thus, the Board finds the Veteran's service-
connected low back disorder to have more nearly approximated 
no more than a 20 percent rating throughout the entire rating 
period.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 
5243 (2008); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2001), Diagnostic Code 5293 (September 23, 2002).
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
 



ORDER
 
Entitlement to an evaluation higher than 20 percent for L5-S1 
radiculopathy on the right with a history of left great toe 
numbness, is denied.
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


